DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9333227. Although the claims at issue are not identical, they are not patentably distinct from each other because the microbe claimed in the patent anticipates the instantly claimed microorganism being a more specific version of the instantly claimed invention.  The patented species anticipates the instantly claimed genus.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10118114. Although the claims at issue are not identical, they are not patentably distinct from each other because the microbe claimed in the patent anticipates the instantly claimed microorganism being a more specific version of the instantly claimed invention.  The patented species anticipates the instantly claimed genus. 

In the (grand)parent application restriction of 11/17/14 was withdrawn in the office action of 2/11/16 in order to rejoin the method of use claims to the composition claims and allow them in 9333227.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-23 & 25-38 are rejected under 35 U.S.C. 103 as being unpatentable over Biet al., (6,528,285) and Stiles et al (WO 99/02555).
Biet et al., discloses recombinant lactic acid bacteria (e.g., a first microbial cell) that are transfected with plasmids derived from lactic acid bacteria wherein said plasmids express heterologous proteins such as nisin and mesentericin which are bacteriocins (e.g., a nucleic acid encoding a secreted bacteriocin wherein in order to enable mesentericin Y 105 to be secreted , several genetic elements are used including the constitutive promoter p59, derived from L. Lactis and the mesI gene, which encodes the protein for immunity to mesentericin Y 105, wherein the expression of the mesI protein for immunity to a bacteriocin has the value of conferring on the host lactic acid bacterium resistance to the bacteriocin while at the same time preventing the growth of unwanted harmful or pathogenic bacteria such as Listeria (col. 3, lines 25-28; col 4, lines 45-50; col. 9, lines 50-55; Fig. 4). Secretion of mesentericin into the culture media is under the control of a constitutive promoter in the plasmid (e.g, p59)(col. 9, line 40) .
One of ordinary skill in the art would have known that transcriptional activity of promoters is specific to the type of promoter used and transformed host cells with specific transcription factors, and that a multitude of promoters in plasmid constructs can be selected depending in the detailed goal of the system and , \at least in part, on previous examples of promoters used successfully with a particular gene. One of ordinary skill in the art would appreciate that some promoter drive the transcription of a transgene in a wide range of cells and tissues whereas others control expression in a cell- or tissue-specific manner and others are inducible and/or a developmentally regulated promoter. Stiles et al., teaches that depending on the type of secretory signal 
Additionally, Biet et al., teaches that the secreted bacteriocin is capable of preventing the growth of other bacteria which are undesirable or pathogenic, in particular Listeria bacteria, which have a tendency to grow in lactic acid media (col. 3, lines 10-15; col. 9, lines 25-30), falling within the scope of maintaining at least one condition within a culture in which said first microbial cells is producing said desired product, as recited in claim 4). Thus the heterologous bacteriocin protein is present without harming the growth and metabolism of this host bacterium while at the same time acting on the growth of unwanted microorganisms. Though Biet et al., does not specifically discloses killing pathogenic bacteria such as Listeria bacteria, the examiner believes that killing is implicitly present in preventing or inhibiting the growth of other 
Stiles et al discloses bacteriocin secretion vectors including amplification genes, enhancers or selection markers that may or may not be integrated into the genome of a host organism (page 10, lines 4—5; page 13, lines 9-14) . Stiles et al discloses that bacteriocin are bacteriostatic or bactericidal (page 11, lines 19-20). Moreover, the “inhibitory amount” is described as to the amount of bacteriocin or bacterial culture require to inhibit the grown of susceptible microorganism to a detectable degree (page 14, lines 26-27; page 15, lines 15-18).
It would be prima facie for one of ordinary skill in the art before the effective filing date of the claimed invention, to generate a first microbial cell with a nucleic acid encoding a secreted bacteriocin integrated into a chromosome of a host gene because such was routine in the art, particularly because the art recognizes that integration of secretion vector on a host genome is useful for the same purpose, - namely, stably driving the expression of genes—in order to produce different expression systems that may be regulated spatially and temporally in different cells, tissues, and organisms.
 “‘Biet et al. asserts that the "value" of a "protein for immunity to a bacteriocin” is to confer resistance in the host cell at the same time that the bacteriocin is expressed (Biet et al. at col. 3, 11. 18-21 "...the protein for immunity to a bacteriocin, the expression of this protein has the value of conferring on the host lactic acid bacterium resistance to the bacteriocin while at the same time preventing the growth of unwanted harmful or pathogenic bacteria"). Thus, Biet et al. not only fails to teach or suggest downregulating an immunity modulator at the same time that a bacteriocin is expressed and active, but 
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change intheir respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration 
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657